United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2008 Commission file number 001-33106 DOUGLAS EMMETT, INC. (Exact name of registrant as specified in its charter) MARYLAND 20-3073047 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 808 Wilshire Boulevard, Suite 200, Santa Monica, California 90401 (Address of principal executive offices) (Zip Code) (310) 255-7700 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 31, 2008 Common Shares of beneficial interest, 121,737,224 shares $0.01 par value per share DOUGLAS EMMETT, INC. FORM 10-Q TABLE OF CONTENTS PAGE NO. PART I. FINANCIAL INFORMATION 3 Item1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2008 (unaudited)and December31, 2007 3 Consolidated Statements of Operations for the three and nine months ended September30, 2008 and 2007 (unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2008 and 2007 (unaudited) 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item3. Quantitative and Qualitative Disclosures About Market Risk 26 Item4. Controls and Procedures 26 PART II. OTHER INFORMATION 27 Item1. Legal Proceedings 27 Item1A. Risk Factors 27 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item3. Defaults Upon Senior Securities 27 Item4. Submission of Matters to a Vote of Security Holders 27 Item5. Other Information 27 Item6. Exhibits 27 SIGNATURES 28 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Douglas Emmett, Inc. Consolidated Balance Sheets (in thousands, except for share data) September 30, 2008 December 31, 2007 (unaudited) Assets Investment in real estate: Land $ 892,239 $ 825,560 Buildings and improvements 5,519,479 4,978,124 Tenant improvements and lease intangibles 538,477 460,486 6,950,195 6,264,170 Less: accumulated depreciation (426,332 ) (242,114 ) Net investment in real estate 6,523,863 6,022,056 Cash and cash equivalents 2,155 5,843 Tenant receivables, net 688 955 Deferred rent receivables, net 31,691 20,805 Interest rate contracts 92,223 84,600 Acquired lease intangible assets, net 19,735 24,313 Other assets 33,978 31,396 Total assets $ 6,704,333 $ 6,189,968 Liabilities Secured notes payable, including loan premium $ 3,733,872 $ 3,105,677 Accounts payable and accrued expenses 65,844 62,704 Security deposits 35,891 31,309 Acquired lease intangible liabilities, net 207,184 218,371 Interest rate contracts 144,496 129,083 Dividends payable 22,814 19,221 Total liabilities 4,210,101 3,566,365 Minority interests 554,048 793,764 Stockholders’ Equity Common stock, $0.01 par value, 750,000,000 authorized, 121,672,224 and 109,833,903 outstanding at September 30, 2008 and December 31, 2007, respectively. 1,217 1,098 Additional paid-in capital 2,280,396 2,019,716 Accumulated other comprehensive income (96,045 ) (101,163 ) Accumulated deficit (245,384 ) (89,812 ) Total stockholders’ equity 1,940,184 1,829,839 Total liabilities and stockholders’ equity $ 6,704,333 $ 6,189,968 See notes to consolidated financial statements. - 3 - Douglas Emmett, Inc. Consolidated Statements of Operations (unaudited and in thousands, except for share data) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenues Office rental: Rental revenues $ 112,787 $ 94,592 $ 323,016 $ 279,088 Tenant recoveries 8,335 7,973 22,523 23,138 Parking and other income 14,681 12,137 41,252 34,335 Total office revenues 135,803 114,702 386,791 336,561 Multifamily rental: Rental revenues 16,483 16,994 50,130 50,387 Parking and other income 950 765 2,698 2,338 Total multifamily revenues 17,433 17,759 52,828 52,725 Total revenues 153,236 132,461 439,619 389,286 Operating expenses Office expense 39,915 34,086 109,404 100,121 Multifamily expense 4,238 4,592 12,503 13,943 General and administrative 5,243 5,862 16,257 16,024 Depreciation and amortization 63,611 50,629 184,218 152,244 Total operating expenses 113,007 95,169 322,382 282,332 Operating income 40,229 37,292 117,237 106,954 Other (expense) income (43 ) 205 489 659 Interest expense (52,586 ) (41,504 ) (145,580 ) (118,119 ) Loss before minority interests (12,400 ) (4,007 ) (27,854 ) (10,506 ) Minority interests 2,704 1,222 6,230 3,188 Net loss $ (9,696 ) $ (2,785 ) $ (21,624 ) $ (7,318 ) Net loss per common share – basic and diluted $ (0.08 ) $ (0.03 ) $ (0.18 ) $ (0.06 ) Dividends declared per common share $ 0.1875 $ 0.175 $ 0.5625 $ 0.525 Weighted average shares of common stock outstanding -basic and diluted 121,509,098 110,956,113 120,372,893 113,593,114 See notes to consolidated financial statements. - 4 - Douglas Emmett, Inc. Consolidated Statements of Cash Flows (unaudited and in thousands) Nine Months Ended September 30, 2008 2007 Operating Activities Net loss $ (21,624 ) $ (7,318 ) Adjustments to reconcile net loss to net cash provided by operating activities: Minority interests (6,230 ) (3,188 ) Depreciation and amortization 184,218 152,244 Net accretion of acquired lease intangibles (32,330 ) (29,933 ) Amortization of deferred loan costs 1,417 782 Amortization of loan premium (3,530 ) (3,331 ) Non-cash market value adjustments on interest rate contracts 12,908 9,466 Non-cash amortization of stock-based compensation 5,459 1,884 Change in working capital components Tenant receivables 267 3,366 Deferred rent receivables (10,886 ) (13,082 ) Accounts payable, accrued expenses and security deposits 4,403 18,337 Other 2,746 (4,955 ) Net cash provided by operating activities 136,818 124,272 Investing Activities Capital expenditures and property acquisitions (656,758 ) (72,578 ) Net cash used in investing activities (656,758 ) (72,578 ) Financing Activities Proceeds from borrowings 1,510,425 249,800 Deferred loan costs (6,745 ) (1,672 ) Repayment of borrowings (858,400 ) (73,000 ) Net change in short-term borrowings (20,300 ) 2,300 Contribution by minority interest partner to consolidated joint venture 319 ─ Distributions to minority interests (21,239 ) (23,304 ) Redemption of minority interests (23,758 ) (29,211 ) Issuance of common stock 667 ─ Repurchase of common stock ─ (125,185 ) Cash dividends paid on common stock (64,717 ) (53,909 ) Net cash provided by (used in) financing activities 516,252 (54,181 ) Decrease in cash and cash equivalents (3,688 ) (2,487 ) Cash and cash equivalents at beginning of period 5,843 4,536 Cash and cash equivalents at end of period $ 2,155 $ 2,049 See notes to consolidated financial statements. - 5 - Douglas Emmett, Inc. Notes to Consolidated Financial Statements (in thousands, except shares and per share data) 1.
